Exhibit 10.3

, 2017

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, MA 02140

 

  Re: Bain Director Side Letter Agreement

Reference is made to (i) that certain Redeemable Convertible Preferred Stock
Purchase Agreement, dated as of March 30, 2017, by and among Dicerna
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), certain
investment funds advised by Bain Capital Life Sciences, LP (such funds, the
“Bain Investors”) and the other investors party thereto (the “Stock Purchase
Agreement”) pursuant to which, among other things, the Company agreed to expand
the size of its board of directors (the “Board”) by one director and appoint an
individual nominated by the Bain Investors to fill the resulting vacancy;
(ii) the appointment, on the date hereof, and pursuant to the Stock Purchase
Agreement, of Adam Koppel (the “Bain Director”) to the Board and (iii) that
certain Indemnification Agreement, dated as of the date hereof (the
“Indemnification Agreement”), by and between the Company and the Bain Director.
The Company and the Bain Director are collectively referred to hereinafter as
the “Parties.”

In consideration of the foregoing and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the intention to be legally
bound hereby, the Parties agree as follows:

 

  1.

Indemnification Priority. Notwithstanding anything to the contrary in the
Indemnification Agreement, the Company hereby agrees that (i) it is the
indemnitor of first resort under the Indemnification Agreement, this letter
agreement and any other agreement or undertaking (whether pursuant to contract,
bylaws or charter) by the Company pursuant to which the Bain Director may assert
a claim for indemnification or advancement; (ii) that the Company’s obligations
to the Bain Director under the Indemnification Agreement, this letter agreement
or any other agreement or undertaking (whether pursuant to contract, bylaws or
charter) to provide advancement and/or indemnification to the Bain Director are
primary, and that any obligation of any Related Stockholder to provide
advancement or indemnification (whether pursuant to contract, bylaws or charter)
are secondary; and (iii) any obligation of any insurer of any Related
Stockholder to provide insurance coverage for any amounts indemnifiable or
otherwise covered by the Indemnification Agreement, this letter agreement or any
other agreement or undertaking (whether pursuant to contract, bylaws or charter)
by the Company to provide advancement and/or indemnification to the Bain
Director is secondary to those advancement and indemnification obligations. The
Company hereby further agrees that if any Related Stockholder pays or causes to
be paid, for any reason, any amounts otherwise properly indemnified or advanced
under the Indemnification Agreement or under any other agreement or undertaking
(whether pursuant to contract, bylaws or



--------------------------------------------------------------------------------

  charter) of the Company, then (x) such Related Stockholder shall be fully
subrogated to all rights of the Bain Director with respect to such payment and
(y) the Company shall fully indemnify or otherwise reimburse such Related
Stockholder for all such payments made by such Related Stockholder. For purposes
of this Section 1, “Related Stockholder” shall mean the Bain Investors,
including Bain Capital Life Sciences Fund, L.P. and BCIP Life Sciences
Associates, LP, and any related investment adviser or management company, any
investment fund, managing member or general partner that is an affiliate of any
of the foregoing entities or that is advised by the same investment adviser as
any of the foregoing entities or by an affiliate of such investment adviser
(excluding, for the avoidance of doubt, the Company).

 

  2. Corporate Opportunity. The Parties agree that the provisions of
Section 6.10 of the Stock Purchase Agreement shall apply to the Bain Director.
The Parties agree that the Bain Director is an intended third-party beneficiary
of such provisions and is entitled to rely upon and enforce the rights and
obligations granted therein.

 

  3. Miscellaneous. This letter agreement is a supplement to the Indemnification
Agreement and is in furtherance of the Company’s Amended and Restated
Certificate of Incorporation, the Company’s Amended and Restated Bylaws, the
laws of the State of Delaware and all other applicable law, and shall not be
deemed a substitute thereof, nor to diminish or abrogate any rights of the Bain
Director thereunder. The Parties agree that the provisions of this letter
agreement shall not be construed for or against any party hereto based on
authorship. Sections 16, 18, 22, 23 and 24 of the Indemnification Agreement are
hereby incorporated by reference in, and made applicable to, this letter
agreement, mutatis mutandis.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

The parties hereto have executed this letter agreement as of the date first set
forth above.

 

 

Adam Koppel DICERNA PHARMACEUTICALS, INC.

By:

 

 

Name:

 

Title:

 

[Signature Page to Director Side Letter]